The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 19, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: December 19, 2018




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

In re:                                              )     Case No. 17-17361
                                                    )
RICHARD OSBORNE,                                    )     Chapter 11
                                                    )
                        Debtor.                     )     Judge Arthur I. Harris
                                                    )
                                                    )
                                                    )     ORDER GRANTING THE
                                                    )     HUNTINGTON NATIONAL BANK
                                                    )     RELIEF FROM STAY WITH RESPECT
                                                    )     TO 7741 AUBURN ROAD AND 7482
                                                    )     CENTER STREET, UNIT #5
                                                    )
                                                    )     7741 Auburn Road, Concord Township, OH
                                                    )     Parcel No. 08A020000040
                                                    )
                                                    )     7482 Center Street, Unit #5, Mentor, OH
                                                    )     Parcel No. 16B035N000050


         This matter came before the Court on the Motion for Relief from Stay and Abandonment

(the “Motion”) (Docket 257) filed by The Huntington National Bank (“Movant” or

“Huntington”) with respect to those certain properties located at (i) 7741 Auburn Road, Concord




17-17361-aih      Doc 314      FILED 12/19/18           ENTERED 12/20/18 09:15:29            Page 1 of 3
Township, OH, Parcel No. 08A020000040 (“Auburn Road Property”); (ii) 7472 Presley Avenue,

Mentor, OH, Parcel No. 16B035N000200 (“7472 Presley Property”); (iii) 7474 Presley Avenue,

Mentor, OH, Parcel No. 16B035N000210 (“7474 Presley Property”); and (iv) 7482 Center

Street, Unit #5, Mentor, OH, Parcel No. 16B035N000050 (“Center Street Property”). Movant

has alleged that good cause for granting the Motion to the extent set forth herein, and that

Debtor, counsel for the Debtor, and all other necessary parties were served with the Motion, and

with notice of the hearing date on the Motion.

       On or about October 26, 2018, Chicago Title Insurance Company (“Chicago Title”) filed

its Limited Response to the Motion [Docket No. 273] and October 29, 2018, Richard M.

Osborne (“Debtor”) filed its Response to the Motion [Docket No. 274]. As of the date hereof,

the limited response of Chicago Title has been withdrawn [Docket No. 295]. Movant and the

Debtor have further reached an agreement with respect to the Motion as set forth herein.

       IT IS, THEREFORE, ORDERED that the automatic stay imposed by § 362 of the

Bankruptcy Code is terminated with respect to the Movant, its successors, and assigns with

respect to the Auburn Road Property.

       IT IS FURTHER ORDERED that Movant is directed to file a report of sale promptly

following liquidation of the Auburn Road Property if any excess proceeds are received with

respect to such Property. Should Movant seek to file any unsecured deficiency claim, Movant

shall do so no later than 90 days after this Order is entered to the extent a claim has not

previously been filed in this action. If a Property has not been liquidated, the deficiency claim is

to be estimated.

       IT IS FURTHER ORDERED that the automatic stay imposed by § 362 of the Bankruptcy

Code is terminated with respect to the Movant, its successors, and assigns with respect to the




17-17361-aih       Doc 314   FILED 12/19/18       ENTERED 12/20/18 09:15:29            Page 2 of 3
Center Street Property. Notwithstanding the foregoing, Movant shall be stayed from enforcing

its state law rights and remedies with respect to the Center Street Property for a period ending on

the earlier of (i) ninety (90) days from the date of this Order; or (ii) the date on which the Debtor

notifies Huntington that it does not intend to pursue a sale of the Center Street Property. Nothing

herein shall be deemed the consent of Huntington to any sale of the Center Street Property, and

all rights with respect thereto are expressly reserved.

       IT IS FURTHER ORDERED that the Motion, as it relates to the 7472 Presley Property

and 7474 Presley Property, and the Debtor’s objection with respect thereto, are withdrawn

WITHOUT prejudice.

       IT IS SO ORDERED.

                                                ###

Submitted by:

/s/ Kelly M. Neal
Timothy P. Palmer
Kelly M. Neal
BUCHANAN INGERSOLL & ROONEY PC
One Oxford Centre
301 Grant Street, FL 20
Pittsburgh, Pennsylvania 15219
Phone: (412)562-8800
Email: timothy.palmer@bipc.com
kelly.neal@bipc.com
Counsel for The Huntington National Bank

/s/ Frederic P. Schweig
Frederic P. Schweig, Esq.
Attorney at Law
2705 Gibson Drive
Rocky River, OH 44116
Phone: (440) 499-4506
Email: fschweig@schweiglaw.com
Counsel for Richard M. Osborne

       4846-3610-1499, v. 3




17-17361-aih       Doc 314    FILED 12/19/18       ENTERED 12/20/18 09:15:29            Page 3 of 3
